Citation Nr: 0901537	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-04 524	)	DATE
	)
		)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Navy from November 
1966 to February 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claim for service connection for PTSD.  In addition, the 
veteran appeals from a July 2007 rating decision that denied 
entitlement to service connection for bilateral hearing loss.

The veteran testified before the undersigned in a November 
2008 hearing, and a transcript of that hearing has been 
associated with his claims folder.

The issue of entitlement to service connection for PTSD is 
remanded to the RO via the Appeals Management Center, and is 
discussed in the remand section of this decision.



FINDING OF FACT

There is no nexus between the veteran's current bilateral 
hearing loss and his service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § § 
1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. § § 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with an August 2006 letter in which 
the RO notified him of what evidence was required to 
substantiate his claims of PTSD, and a February 2007 letter 
which informed him of what evidence was required to 
substantiate his claims of bilateral hearing loss and PTSD.  
These letters told him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the veteran in obtaining this evidence.  
Finally, these letters notified the veteran that he should 
submit any relevant evidence in his possession.  These 
letters met the duty to notify the veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
remaining Dingess requirements were satisfied in the August 
2006 and February 2007 letters.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records, VA treatment records and Social 
Security records have been obtained.  He has been afforded a 
VA auditory examination.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other organic diseases of the nervous system such as 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The veteran's November 1966 entrance examination and February 
1970 discharge examination revealed no relevant 
abnormalities.  His entrance and discharge auditory 
examinations were entirely within normal limits.  However, a 
September 1968 treatment note indicated that an annual 
physical examination had been performed, and that the veteran 
suffered from right ear high frequency hearing loss.  This 
condition was not considered to be disabling by the examiner, 
and neither the audiological testing results nor the basis of 
this diagnosis were provided.  His remaining service 
treatment records were negative for any symptoms, treatments, 
or diagnoses of hearing loss or PTSD.

The veteran's service personnel records reveal that he was 
stationed primarily in Hawaii and was awarded a Vietnam 
Service medal as well as a Vietnam Campaign medal with 
device.  He volunteered to serve on flight crews and in April 
1968 he was designated as an Aircrewman (Flight Attendant).

Social Security Administration (SSA) records reveal that the 
veteran was awarded disability benefit in August 2006.  The 
SSA decision and underlying medical records do not mention 
hearing loss.

A November 2006 letter drafted by the veteran's fiancé, B.D., 
indicated that she had known the veteran since 2004 and 
described the veteran's current symptomatology.

The veteran reported military, occupational and recreational 
noise exposure at his April 2007 VA audiology examination, 
including two years working in textiles, 10  years of 
construction work, work in a glass factory and motorcycle 
riding.  An audiological examination revealed right ear air 
conduction thresholds were between 15 and 60 decibels when 
thresholds were tested between 500 and 4000 Hertz.  Left ear 
air conduction thresholds were between 15 and 70 decibels at 
those thresholds.  Word recognition scores were 94 percent in 
the right ear and 84 percent in the left ear.  Following a 
review of veteran's service treatment records, the 
audiologist opined that the veteran's hearing loss was not 
caused by his military noise exposure as he had demonstrated 
normal hearing at separation and "noise exposure does not 
cause delayed onset hearing loss".

At his December 2007 RO hearing, the veteran testified that 
he served as an aviation machinist mate and military 
transport load master during his service.  He reported 
exposure to acoustic trauma during his service, including 
airfield noise and moving motorized bombs.  He reportedly 
transported wounded solders, some very seriously wounded, out 
of various bases in Vietnam.  

At his November 2008 Board hearing, the veteran testified 
that he was a military transport load master and that he 
would fly all over Vietnam, exposing him to various loud 
noises.  He testified that he noticed hearing difficulties 
within five years of his discharge from service.  While 
working in military transport, the veteran testified that the 
was exposed to wounded solders who were being evacuated from 
Vietnam, and that his military transport plane came under 
fire on at least one occasion in April or May 1968.

Hearing Loss

The veteran contends that he has current bilateral hearing 
loss as a result of various acoustic traumas he experienced 
during service, including exposure to flight noise.

The veteran's April 2007 audiology examination demonstrated 
bilateral hearing loss as defined by VA regulations.  
38 C.F.R. § 3.385.  Hence, the requirement for a current 
disability has been satisfied.

The veteran is competent to report in-service noise exposure, 
and his acoustic trauma reports are consistent with his 
service and his enlisted rating classification.  The element 
of an in-service injury is thus satisfied.

However, in order for the veteran's hearing loss to be 
recognized as service connected, the condition must be linked 
to in-service noise exposure or to some other disease or 
injury in service.  

The September 1968 treatment note purporting to demonstrate 
right ear high frequency hearing loss failed to note the 
results of any audiometric tests or otherwise indicate the 
diagnostic basis.  No symptoms, complaints or treatments for 
hearing loss were noted in the service treatment records.  
The veteran's February 1970 discharge auditory examination, 
conducted nearly two years after the purported right ear 
hearing loss, revealed normal hearing.  These records, 
therefore, do not show a chronic hearing loss in service.

A continuity of hearing loss symptoms since service has not 
been reported, and the veteran testified that he did not 
noticed hearing loss until five years after discharge.  There 
is no clinical evidence of hearing loss in the decades 
immediately following service.  The VA audiologist declined 
to find a link between the veteran's in-service noise 
exposure and his bilateral hearing loss, and no medical 
evidence has been presented indicating that the veteran's 
bilateral hearing loss is the result of an in-service disease 
or injury.

Bilateral hearing loss was first demonstrated in the April 
2007 auditory examination, an examination performed almost 40 
years after the veteran was discharged from service.  The 
preponderance of the evidence is therefore against a 
continuity of symptomatology.

To the extent that the veteran contends that he suffers from 
bilateral hearing loss as the result of acoustic trauma he 
experienced during service, as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Because of the lack of any competent and credible evidence of 
a nexus between the veteran's bilateral hearing loss and 
active service, reasonable doubt does not arise and the claim 
must be denied.  38 U.S.C.A. §5107(b).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

At his Board hearing the veteran testified that he was 
receiving treatment for PTSD every three months at the VA 
outpatient clinic in Rock Hill, South Carolina.  The claims 
folder does not contain treatment records from that facility 
for the period since March 2007.  The records of current 
treatment are relevant to the question of whether the veteran 
meets the criteria for a diagnosis of PTSD and may shed light 
on the stressors supporting the diagnosis.  These records are 
relevant to the claim, and VA has an obligation to obtain 
them.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Available VA treatment records include impressions and 
diagnoses of PTSD.  A July 2006 record from a Vet Center 
shows that the disability was apparently attributed to 
experiences in Vietnam.  Social Security records including 
psychiatric evaluations do not mention any findings of PTSD.  
Hence, it is not clear that the veteran meets the criteria 
for a PTSD diagnosis.

At his hearing, the veteran testified that his stressors 
included, being fired upon while taking off from air bases in 
Vietnam.  The National Personnel Record Center has reported 
that it was unable to determine whether the veteran had or 
had not served in Vietnam, and available personnel records do 
not show service in Vietnam.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

The veteran's testimony could be sufficient to show his 
participation in combat.  An examination is needed to clarify 
whether he meets the criteria for a diagnosis of PTSD, and if 
so, to determine what stressors support that diagnosis.

Accordingly, this appeal is REMANDED for the following:

1.  The agency of original jurisdiction 
should obtain all records of the 
veteran's psychiatric treatment at the 
Rock Hill VA outpatient treatment clinic 
since March 2007.

2.  The veteran should be afforded a VA 
PTSD examination to determine whether the 
veteran meets the criteria for a 
diagnosis of that disorder, and if so, in 
order to obtain an opinion as to the 
stressors supporting that diagnosis.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


